UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 4-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund April 30, 2013 Legacy Focused Large Cap - Schedule of Investments APRIL 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 100.1% AEROSPACE AND DEFENSE — 8.4% B/E Aerospace, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 2.4% FedEx Corp. AIRLINES — 0.6% Delta Air Lines, Inc. BIOTECHNOLOGY — 3.4% Amgen, Inc. CAPITAL MARKETS — 5.3% Affiliated Managers Group, Inc. SEI Investments Co. CHEMICALS — 1.5% LyondellBasell Industries NV, Class A COMMERCIAL SERVICES AND SUPPLIES — 3.1% Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 2.5% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 2.6% Apple, Inc. CONSUMER FINANCE — 2.5% Discover Financial Services ELECTRIC UTILITIES — 1.5% Duke Energy Corp. FOOD AND STAPLES RETAILING — 8.3% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 4.6% Green Mountain Coffee Roasters, Inc. Kraft Foods Group, Inc. HEALTH CARE PROVIDERS AND SERVICES — 8.4% Cardinal Health, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.3% Las Vegas Sands Corp. McDonald's Corp. HOUSEHOLD PRODUCTS — 0.3% Procter & Gamble Co. (The) INSURANCE — 8.4% Marsh & McLennan Cos., Inc. Progressive Corp. (The) Prudential Financial, Inc. INTERNET SOFTWARE AND SERVICES — 1.7% Google, Inc. Class A IT SERVICES — 2.7% International Business Machines Corp. MEDIA — 0.7% Charter Communications, Inc., Class A METALS AND MINING — 3.0% Freeport-McMoRan Copper & Gold, Inc. Rio Tinto plc ADR MULTI-UTILITIES — 2.8% Consolidated Edison, Inc. OIL, GAS AND CONSUMABLE FUELS — 12.4% Chevron Corp. Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% Equity Residential SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.2% Micron Technology, Inc. SPECIALTY RETAIL — 1.9% TJX Cos., Inc. (The) TOBACCO — 2.8% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.7% SBA Communications Corp., Class A TOTAL INVESTMENT SECURITIES — 100.1% (Cost $6,243,063) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 3. Federal Tax Information As of April 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Legacy Large Cap Fund April 30, 2013 Legacy Large Cap - Schedule of Investments APRIL 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 8.8% Boeing Co. (The) Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 3.7% FedEx Corp. United Parcel Service, Inc., Class B BIOTECHNOLOGY — 2.1% Amgen, Inc. CAPITAL MARKETS — 0.4% Affiliated Managers Group, Inc. CHEMICALS — 2.4% BASF SE ADR LyondellBasell Industries NV, Class A COMMERCIAL SERVICES AND SUPPLIES — 2.1% Stericycle, Inc. COMPUTERS AND PERIPHERALS — 5.2% Apple, Inc. Hewlett-Packard Co. Seagate Technology plc DIVERSIFIED FINANCIAL SERVICES — 1.7% IntercontinentalExchange, Inc. FOOD AND STAPLES RETAILING — 9.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.3% Green Mountain Coffee Roasters, Inc. HEALTH CARE PROVIDERS AND SERVICES — 6.5% Cardinal Health, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 5.2% McDonald's Corp. Panera Bread Co., Class A Yum! Brands, Inc. HOUSEHOLD PRODUCTS — 2.3% Colgate-Palmolive Co. INTERNET SOFTWARE AND SERVICES — 4.4% CoStar Group, Inc. Facebook, Inc. Class A Google, Inc. Class A IT SERVICES — 7.6% Accenture plc, Class A International Business Machines Corp. Visa, Inc., Class A MACHINERY — 1.7% Caterpillar, Inc. MEDIA — 1.9% DIRECTV METALS AND MINING — 1.3% Rio Tinto plc ADR MULTI-UTILITIES — 1.0% Dominion Resources, Inc. MULTILINE RETAIL — 0.6% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 4.5% Cabot Oil & Gas Corp. EOG Resources, Inc. Exxon Mobil Corp. PHARMACEUTICALS — 4.3% AbbVie, Inc. Bristol-Myers Squibb Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.8% Equity Residential SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Micron Technology, Inc. Texas Instruments, Inc. SOFTWARE — 9.0% CommVault Systems, Inc. Intuit, Inc. Microsoft Corp. NetSuite, Inc. SPECIALTY RETAIL — 2.9% L Brands, Inc. TJX Cos., Inc. (The) TOBACCO — 2.3% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.7% NTT DoCoMo, Inc. ADR SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $5,792,455) TEMPORARY CASH INVESTMENTS — 1.7% SSgA U.S. Government Money Market Fund Federal Home Loan Bank Discount Notes, 0.00%, 5/1/13 TOTAL TEMPORARY CASH INVESTMENTS (Cost $114,399) TOTAL INVESTMENT SECURITIES — 100.9% (Cost $5,906,854) OTHER ASSETS AND LIABILITIES — (0.9)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of April 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Legacy Multi Cap Fund April 30, 2013 Legacy Multi Cap - Schedule of Investments APRIL 30, 2013 (UNAUDITED) Shares/
